     Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO
                               ______________________

ST. PAUL FIRE AND MARINE INSURANCE COMPANY,
as subrogee of
ROCKCLIFF ENERGY II, LLC,

            Plaintiff,

            vs.                                       No. 20-CV-00079 WJ/CG

SEDONA CONTRACTING, INC.,
and
MOSAIC POTASH CARLSBAD INC.,

            Defendants.

____________________________________________

MOSAIC POTASH CARLSBAD INC.,

            Cross-Claimant,

            vs.

SEDONA CONTRACTING, INC.,

            Cross-Defendant.

____________________________________________

MOSAIC POTASH CARLSBAD INC.,

            Third-party Plaintiff,

            vs.

ROCKCLIFF OPERATING NEW MEXICO, LLC,

            Third-party Defendant.
____________________________________________
        Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 2 of 17




                 MEMORANDUM OPINION AND ORDER
    DENYING ROCKCLIFF ENERGY II, LLC’S MOTION TO DISMISS SEDONA’s
      THIRD PARTY CLAIMS IN SEDONA’s FIRST AMENDED COMPLAINT

        THIS MATTER comes before the Court upon motion (Doc. 64) (the “Motion”) by

Rockcliff Energy II, LLC (“Rockcliff” and “Movant”) for dismissal of the third party claims filed

against it by Sedona Contracting Inc. (“Sedona”), as set forth in the Amended Third Party

Complaint against Rockcliff Operating New Mexico, LLC1 (Doc. 58) (the “Amended

Complaint”). In the Motion, Rockcliff claims that (1) Rockcliff should not be a party to the

proceedings because it has been fully compensated by St. Paul Fire and Marine Insurance

Company (“St. Paul”) and thus, under Fed. R. Civ. P. 17(a), St. Paul is the real party in interest;

(2) Sedona fails to allege an injury that supports actionable damages; (3) Sedona fails to allege

facts sufficient for the Court to infer a plausible connection between the harm alleged in the

Amended Complaint and Rockcliff’s conduct; (4) the intervening actions and failure to mitigate

by Sedona and Mosaic Potash Carlsbad Inc. (“Mosaic”) negate recovery under the doctrine of

avoidable consequences; and (5), because Rockcliff is only responsible for damages occurring

prior to such intervening actions by Sedona and Mosaic, damages that Sedona admits are de

minimis, the jurisdictional damage requirement of $75,000 under 28 U.S.C. § 1332(a)(1) is not

met.

        Having reviewed the parties’ pleadings and the applicable law, the Court finds that the

Amended Complaint survives Rockcliff’s arguments for dismissal.




1
 Rockcliff Operating New Mexico, LLC is a wholly owned subsidiary of Rockcliff Energy II, LLC. Rockcliff
Operating New Mexico, LLC is an LLC organized under the laws of the state of Texas, and licensed to operate
within the State of New Mexico. Doc. 9 at 12.

                                                       2
        Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 3 of 17




                                               BACKGROUND

         This lawsuit arises from the rupturing of a wastewater polyline2 (the “pipe” or “water

pipe”) near Fisherman’s Lane in Loving, New Mexico. Doc. 64 at 1-2. The pipe, installed by

Rockcliff’s predecessor in interest, RB Operating Company (“RB Ops”), was installed beneath the

ground following an agreement between RB Ops and Mosaic’s predecessors in interest, Candelario

and Emma Carrasco, some time before the incident at issue for purposes of disposing of waste salt

water from the Candelario 24-I well. Id. at 1; see also Doc. 9 at 13. According to Sedona, the

rupture occurred on the public right of way adjacent to Mosaic’s property. Doc. 58 at 9-11.

         Later, Mosaic and Sedona entered into an arrangement whereby Sedona was permitted use

and occupancy of a portion of property owned by Mosaic as a temporary construction easement,

temporary construction lay-down yard, and equipment storage yard for purposes of constructing a

replacement bridge over the Pecos River. Doc 64 at 5-6; Doc. 17 at 70; Doc. 17-1. There is no

evidence suggesting that Rockcliff was informed of this arrangement. Doc. 64 at 5-6.

         During reconstruction in the area, a piece of Sedona’s equipment, driving over the

Rockcliff water pipe, caused the pipe to rupture within the alleged territorial bounds of a public

easement. Id.; Doc. 26 at 1, 3; Doc. 58 at 6-11. When the rupture initially occurred, very little fluid

was released—a “de minimis” amount insufficient to cause damage. Doc 64 at 5-6; Doc. 59 at 13.




2
  While the record is unclear as to what distinguishes a polyline from a simple polymer waterline, if anything, the
Court takes notice of certain internet and court uses of the term for purposes of clarity. A wastewater polyline is a
water pipeline that moves fluid, such as sewage and wastewater, from “points” and junctions. See Gray v.
Chesapeake Exploration, L.L.C., 2015 U.S. Dist. LEXIS 8222, at *6 (W.D. Tex. 2015); see also Memorandum,
Environmental Science Association to City of Pacifica, attachment A (2018)
https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&ved=2ahUKEwiQmM7XvbLtAhUCwFk
KHWV2ACUQFjAHegQIBxAC&url=http%3A%2F%2Fwww.cityofpacifica.org%2Fcivicax%2Ffilebank%2Fblobd
load.aspx%3FBlobID%3D13712&usg=AOvVaw1Jr099CP_hp6lHqzxulBqA (last accessed Dec. 3, 2020); City of
Hutchinson Government, Sewerage Collection Lines, City of Hutchinson Sanitary Sewer polyline layer (2002)
https://catalog.data.gov/dataset/sewerage-collection-lines-city-of-hutchinson-santiary-sewer-polyline-layer-
published-in-2002-1- (last accessed Dec. 3, 2020).

                                                         3
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 4 of 17




       Following the rupture, Sedona contacted Mosaic and Mosaic installed two clamps to stop

the rupture and release of fluid from the pipe. Doc 64 at 5-6; Doc 58 at 34-35. Subsequently,

someone whose identity is unknown removed one of the clamps. Doc 64 at 5-6; Doc. 58 at 8.

       As a result of the removal of the clamp, the pipe spilled more fluid into the area, damaging

wiring and concrete forms and necessitating use of additional concrete, subcontractor

remobilization, and additional labor and equipment. Doc. 69 at 13. Four days later, Rockcliff was

made aware of the damage to its pipe and sent an employee to fix the pipe and coordinate clean-

up of the site. Doc. 14.

       Sedona now seeks damages from Rockcliff on the grounds that it breached a duty of

ordinary care in relation to the pipe at issue, including negligent maintenance, operation, burying,

marking, securing, protecting, casing and repairing the pipe. Doc. 58 at 16. Mosaic seeks damages

from Sedona on the grounds that it breached a duty to exercise reasonable and ordinary care in its

use of Mosaic’s property by operating its construction equipment off of regularly established road

areas thereby rupturing Rockcliff’s water pipe and damaging Mosaic’s property. Doc. 17. Mosaic

also seeks damages from Rockcliff, and contends that Rockcliff breached its duty to Mosaic by

negligently maintaining, operating, and repairing the water pipe. In the Motion, Rockcliff seeks

dismissal of all the claims against it. Doc. 64.

                                                   LAW

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a court to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The nature of a Rule 12(b)(6) motion tests the sufficiency of the allegations within the four

corners of the complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d

337, 340 (10th Cir. 1994).



                                                    4
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 5 of 17




       For a complaint to survive a motion to dismiss, it must contain enough allegations of fact,

taken as true, to state a claim to relief that is plausible on its face. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007) (citing Fed. R. Civ. P. 8(a)(2)) (internal quotations omitted). A claim

can only be facially plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); see also Cummings v. Dean, 913 F.3d 1227,

1238 (10th Cir. 2019). If a plaintiff’s stated facts permit the court to infer “more than the mere

possibility of misconduct,” then the complaint properly states a claim; however, if the claim is not

nudged by the facts “across the line from conceivable to plausible,” the complaint must be

dismissed. Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir. 2018); Twombly, 550 U.S. at 570.

        The Tenth Circuit has since explained the following:

        The mere metaphysical possibility that some plaintiff could prove some set of facts
        in support of the pleaded claims is insufficient; the complaint must give the court
        reason to believe that this plaintiff has a reasonable likelihood of mustering factual
        support for these claims.

Robbins v. Oklahoma, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original). Thus, a

plaintiff must frame his complaint with enough factual matter as to suggest that he is entitled to

relief, See Twombly, 550 U.S. at 556, and “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)

(applying Twombly).

        In reviewing the Motion, the Court must assume all the complaint’s factual allegations are

true, but it is not bound to accept legal conclusions, including any “legal conclusion couched as a

factual allegation.” Iqbal, 556 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

The Court “should disregard all conclusory statements of law and consider whether the remaining

specific factual allegations, if assumed to be true, plausibly suggest the defendant is liable.” Kan.

                                                   5
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 6 of 17




Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011). In deciding whether the

plaintiff’s stated claim for relief is adequate, the Court views “the totality of the circumstances as

alleged in the complaint in the light most favorable to [the nonmovant].” Jones v. Hunt, 410 F.3d

1221, 1229 (10th Cir. 2005).

       While the sufficiency of a complaint is generally evaluated on its contents alone, the court

may also consider at the motion to dismiss stage “documents that the complaint incorporates by

reference” and “documents referred to in the complaint if the documents are central to the

plaintiff’s claim and the parties do not dispute the documents’ authenticity.” Gee v. Pacheco, 627

F.3d 1178, 1886 (10th Cir. 2010).

       This case is based on federal diversity jurisdiction, but because Mosaic’s claims sound in

state law and the parties have stipulated that New Mexico law governs, the Court must apply New

Mexico law. Doc. 25 at 3. In so doing, the Court must either follow the decisions of the New

Mexico Supreme Court or attempt to predict what the New Mexico Supreme Court would do. See

Coll v. First Am. Title Ins. Co., 642 F.3d 876, 886 (10th Cir. 2011); Federated Serv. Ins. Co. v.

Martinez, 529 F. App'x 954, 957 (10th Cir. 2013) (if no controlling state supreme court case,

district court must predict how such court would rule based on intermediate appellate decisions,

decisions of other states, federal decisions, and general weight and trend of authority).

                                           DISCUSSION

I.     Compensation by St. Paul

       Citing Fed. R. Civ. P. 17(a), which holds that an action must be prosecuted in the name of

a real party in interest to the proceedings, Rockcliff contends that it is not a necessary party because

it has been fully compensated by St. Paul, making St. Paul the de facto party in interest. In building

its argument, Rockcliff refers to Federated Mut. Ins. Co. v. Ever-Ready Oil Co., which held that



                                                   6
          Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 7 of 17




when an insurance carrier has paid for the loss suffered by an insured, it is the only party still “in

interest.” No. 09-CV-857 JEC/RHS, 2012 U.S. Dist. LEXIS 199663, at *10-11 (D.N.M. 2012)

(citing State Farm Mut. Auto. Ins. Co. v. Found Reserve Ins. Co., 78 N.M. 359, 364 (Ct. App.

1967)).

          While Rockcliff is correct that New Mexico law governs under K-B Trucking Co. v. Riss

Int'l. Corp., its argument otherwise misunderstands precedent on the matter. 763 F.2d 1148, 1153

(10th Cir. 1985) (holding that in diversity cases, the identity of a real party in interest is determined

by the substantive law of the forum state). Namely, Rockcliff cites to one sentence in Ever-Ready

which seems, without context, to support its argument. However, Rockcliff overlooks the

orientation of the parties in that case, as well as the underlying reasoning. Ever-Ready does state

that “when an insurance carrier has paid for the entire loss suffered by an insured, it is the only

real party in interest.” 2012 U.S. Dist. LEXIS, at *10. However, this is based on Moody v.

Stribling’s holding that “[a] real party in interest is one who owns the right being enforced or who

is in a position to discharge the defendant from liability.” 127 N.M. 630 (Ct. App. 1999), cert.

denied , 127 N.M. 389 (1999). To put this in simple terms, if a plaintiff seeks damages from a

defendant, and said defendant’s insurance provider has paid all of plaintiff’s damage claims, then

plaintiff has been made whole. Thus, the insurance carrier is the only remaining party in interest

as between the insurance carrier and the defendant because only the insurance carrier, and not the

plaintiff who has already recovered, may seek to recover from the defendant the damages paid to

plaintiff. Upon payment of the damages by the insurance provider to the former plaintiff, the

insurance provider becomes the party “who is in a position to discharge the defendant from

liability,” and the former plaintiff who has already been paid becomes unnecessary to determining

liability as it may exist between the defendant and the party who suffered financial loss as a result



                                                   7
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 8 of 17




of defendant’s actions. 2012 U.S. Dist. LEXIS, at *10. This was the exact posturing of the parties

in Ever-Ready.

        Here, however, St. Paul is Rockcliff’s insurance provider, not Sedona’s or Mosaic’s. It

appears that St. Paul has paid out its insurance coverage to Rockcliff for the damages arising from

Sedona’s damage of Rockcliff’s pipe, but not for the presently undetermined damages alleged

against Rockcliff by Sedona and Mosaic. Consistent with Ever-Ready, if the only pending

allegations were that Rockcliff was owed damages by Sedona, then yes, St. Paul would be in a

position as subrogee to discharge Sedona for the liability because, in effect, those damages are

now owed to St. Paul. However, Sedona seeks damages from Rockcliff due to its alleged failure

to maintain the pipe and the consequent harm allegedly suffered by Sedona. Unless St. Paul’s

insurance payment to Rockcliff was sufficient to cover such liability on Rockcliff’s behalf, which

Rockcliff does not allege to be the case, dismissing the allegations by Sedona could create a

potential “windfall” for Rockcliff in that it would be absolved of unpaid liability that may be

substantiated as these proceedings progress.

        Alternatively, if the insurance policy between Rockcliff and St. Paul provides that St. Paul

is responsible for the damages owed by Rockcliff to Sedona or Mosaic, then St. Paul has not paid

the full loss amount to Rockcliff and, therefore, Rockcliff remains a real party in interest. See

Garcia v. Hall, 624 F.2d 150, 151 (10th Cir. 1980) (if an insurance provider has made only a partial

reimbursement, both the insurer and the insured are real parties in interest); see also Amica Mutual

Ins. Co. v. Maloney, 120 N.M. 523, 527-528 (1995) ("when the amounts paid by the insurer cover

only part of the insured's loss, leaving an excess loss to be made good by the tortfeasor, the insured

retains the right of action for the entire loss and holds the insurer's subrogated interest in trust").

        Thus, Rockcliff is not excused from this litigation.



                                                   8
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 9 of 17




II.    Failure to Allege Actionable Damages

       Rockcliff next contends that Sedona fails to allege any injury supporting an actionable

damages claim against Rockcliff, and cites to Mascarenas v. Jaramillo, which holds that damages

based on “surmise, conjecture or speculation” cannot be sustained. 111 N.M. 410, 415 (1991);

Doc. 64 at 14. The Court disagrees with Rockcliff’s contention.

       With some degree of specificity, Sedona’s Amended Complaint does identify sufficient

injury. In fact, for the listed items of broken concrete forms, need for additional concrete, concrete

subcontractor remobilization costs, damaged wire, and additional labor, equipment and overhead

to remediate damages, Sedona contends that the damages amount to $220,730.12. Doc 58 at 17;

Doc. 69 at 13. In truth, Sedona need only allege injury supporting actual damages, and an

allegation of observable physical damage resulting from the negligent maintenance and/or marking

of a wastewater pipe, as is expressed in the Amended Complaint, is sufficient to meet this

requirement. See Central Sec. and Alarm Co., Inc. v. Mehler, 121 N.M. 840, 848 (Ct. App. 1996)

(“Although proof of the amount of damages need not be made with mathematical certainty, it

cannot be based upon surmise, conjecture, or speculation.”) (citing First Nat'l Bank in

Albuquerque v. Sanchez, 112 N.M. 317, 323-24 (1991) and Camino Real Mobile Home Park

Partnership v. Wolfe, 119 N.M. 436, 447, (1995)). It should be noted that this does not alone meet

Sedona’s requirements as to its negligence claims, as a lack of causation may sever these damages

from Rockcliff’s alleged conduct, but to the extent Rockcliff maintains that Sedona’s claims as

they currently stand are insufficient on their face to constitute an appropriate claim of injury-

supported damages, Rockcliff’s contention fails.




                                                  9
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 10 of 17




III.   Negligence; Failure to Allege Sufficient Facts

       A.      Negligence

       Rockcliff contends that in making its negligence claim Sedona failed to satisfy the pleading

requirements under Fed. R. Civ. P. 8 and 12(b)(6) because (1) Sedona’s claim is implausible and

(2) Sedona fails to allege facts establishing that Rockcliff breached a duty. Doc. 64 at 11. Upon its

review of the Amended Complaint, however, the Court finds this not to be the case.

       A negligence claim under New Mexico law requires the existence of a duty, a breach of

said duty (generally based upon a standard of reasonable care), and a sufficient causal relationship

between the breach and the damages incurred, namely, the breach must be a proximate cause and

a cause in fact of the plaintiff’s damages. Herrera v. Quality Pontiac, 134 N.M. 43 (2003); see

also Lopez v. Maez, 98 N.M. 625, 630 (1982). Furthermore, a court must consider the foreseeability

of the harm caused in determining a defendant’s duty as a matter of law. See Blake v. Pub. Serv.

Co. of N.M., 134 N.M. 789 (2004) (public utility under contract with a city owes no duty of care

to a person allegedly injured as a result of failure to provide or maintain streetlights); see also

Johnstone v. City of Albuquerque, 140 N.M. 596, 600 (Ct. App. 2006).

       Simply stated, the Amended Complaint satisfies the pleading requirements under the

Federal Rules of Civil Procedure. Sedona clearly alleges a duty and the corresponding breach, and

the allegations are plausible on their face. Paragraph 75 of the Amended Complaint states the

following: “Rockcliff owed a duty to use ordinary care in relation to the poly line at issue in this

action, including but not limited to maintenance, operation, burying, marking, securing, protecting,

casing and repairing.” Doc. 58 at 16. More specifically, the Amended Complaint alleges that:

       “Rockcliff did not adequately bury its poly line, did not mark its poly line so that
       Sedona would have known there was a shallow pipeline owned or operated it, did
       not obtain a County Permit for its poly line and did not bury its poly line at a depth
       of 48 inches as required by law, and did not maintain its poly line in an appropriate

                                                 10
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 11 of 17




       manner, and was otherwise negligent, thereby failing to exercise ordinary care for
       the safety of the property of others, namely Sedona, and the public which includes
       Sedona.”

Id.; see New Mexico UJI 13-1604 (“Every person has a duty to exercise ordinary care for the safety

of the person and property of others.”); see also Knapp v. Fraternal Order of Eagles, 106 N.M. 11

(Ct. App. 1987) (“…there is also a duty for defendant to conduct activities in a reasonable manner.

In addition, every person has a duty to exercise ordinary care for the safety of others.”) (citing

Restatement (Second) of Torts § 341A (1965); SCRA 1986, UJI 13-1604). Sedona contends in its

complaint that Rockcliff’s conduct was unreasonable under the circumstances, and that Rockcliff

could have reasonably anticipated the damages caused by the ruptured pipe and that Rockcliff’s

breach of duty “actually and proximately caused Sedona to incur damage and loss,” losses which

include, inter alia, broken concrete forms, need for additional concrete, damaged wire, and

otherwise remedial and remobilization costs. Id. at 16-17.

       Sedona additionally alleges, and the Court takes as true under Twombly, that the rupture of

the pipe took place within the territorial bounds of the public right of way. Id. at 8. Further, the

conduct alleged as it relates to the rupture itself, namely the negligent burial of the pipe at “2 or 3

inches” beneath the surface of the ground on a public right of way, is more than sufficient for the

Court to infer liability under Iqbal, and thus it is facially plausible. Accordingly, Rockcliff’s

argument—that the Amended Complaint is insufficient because the claims therein are

“implausible”—fails. Id. at 8, 14.

       B.      Negligence Per Se

       The Amended Complaint also charges Rockcliff with negligence per se under Resolution

R-14-17 of Eddy County Regulation Section IV(C), which requires permitting for pipelines in the

public rights of way for purposes of “prevent[ing] damage of County roads and danger to the public



                                                  11
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 12 of 17




using such roads for transportation.” Id. at 12; see Doc. 69 at 9. This is perhaps a steeper negligence

hill for Sedona to climb beyond the scope of this Memorandum Opinion and Order; however, at

the motion to dismiss stage, the conduct described in the Amended Complaint is enough for this

claim to survive Rockcliff’s dispute of sufficiency under Rule 12(b)(6).

       A finding of negligence per se requires the following: “(1) there must be a statute which

prescribes certain actions or defines a standard of conduct, either explicitly or implicitly, (2) the

defendant must violate the statute, (3) the plaintiff must be in the class of persons sought to be

protected by the statute, and (4) the harm or injury to the plaintiff must generally be of the type the

legislature through the statute sought to prevent.” Archibeque v. Homrich, 88 N.M. 527, 532

(1975); see Rimbert v. Eli Lilly & Co., 577 F. Supp. 2d 1174, 1204 (D.N.M. 2008) (Browning, J.).

       Consistent with the four requirements of Archibeque, (1) Sedona alleges that Resolution

R-14-17 requires permitting to install a pipe beneath the public right of way in Eddy County, and

imposes a duty on Rockcliff to comply with the requirements articulated in the Regulations

attached to Resolution R-14-17 which state, in relevant part, that “all subsurface parallel

installations must be at least forty-eight (48) inches below grade along the alignment of the

installation,” absent an explanation and request provided and made pursuant to the Resolution and

subject to instruction by the Eddy County Public Works Director. Doc. 58 at 13, 15. (2) The

Amended Complaint next alleges that, because the subject water pipe was such a subsurface

installation, Rockcliff’s burial of the pipe at only 2 to 3 inches beneath the surface violated

Resolution R-14-17, which requires such pipes to be buried at a depth of 48 inches. Id. at 13. (3)

Sedona alleges that it is a member of the public that the public right of way regulation sought to

protect. And (4), the failure to bury the pipe consistent with the requirements of Resolution R-14-

17 resulted in damages said regulation sought to prevent against Sedona. Id. at 12. Taken as true,



                                                  12
      Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 13 of 17




with factual ambiguities resolved and reasonable inferences drawn in favor of the non-movant

Sedona, the Amended Complaint meets the requirements of Archibeque and accordingly survives

Rockwell’s contention that Sedona failed to plead negligence per se appropriately under Rule

12(b)(6).

       C.      The Removal of the Clamp

       Under both a negligence and a negligence per se analysis, Sedona must additionally allege

that Rockcliff’s negligence was a proximate or actual cause of the supposed harm inflicted upon

Sedona by a breach of Rockcliff’s duty or statutory obligation. See Herrera, 134 N.M. 43; see also

Maez, 98 N.M. at 630. Therefore, the primary issue presented in Sedona’s negligence and

negligence per se claims involves the clamp, the mysterious removal of which resulted in the

damages incurred by both Sedona and Mosaic.

       To reiterate the facts, one of Sedona’s construction vehicles caused Rockcliff’s water pipe

to rupture. Doc 64 at 5-6; Doc. 26 at 1, 3. When the rupture initially occurred, a de minimis amount

of fluid was released, Doc 64 at 5-6; Doc. 59 at 13, and Sedona contacted Mosaic to clamp the

rupture, halting the release of fluid from the pipe. Doc 64 at 5-6; Doc 58 at 34-35. However,

sometime later, some unknown person removed one of the clamps. Doc 64 at 5-6; Doc. 58 at 8.

       With the clamp removed, the pipe spilled more fluid into the area, this time in enough

abundance to cause damage to wiring and concrete forms which necessitated additional concrete,

labor and equipment. Doc. 69 at 13. Rockcliffe was later made aware of the damage to its pipe

and sent an employee to fix the pipe and coordinate clean-up of the site. Doc. 14.

       Here, the Court must decide whether the facts alleged in the Amended Complaint could

allow a reasonable jury to find that Rockcliff’s negligence was a proximate cause of Sedona’s

damages. See Iqbal, 556 U.S. at 678. For the reasons set forth below, the Court finds that a



                                                13
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 14 of 17




reasonable jury could find that Rockcliff was negligent as to its burying, maintaining and marking

of the water pipe, and that said negligence was a proximate cause of the damages. The Court now

turns to applicable law as to Rule 12(b)(6) and proximate cause.

       Sedona’s Amended Complaint must contain sufficient factual matter to state a claim that

is plausible on its face. Iqbal, 556 U.S. at 678. Plausibility, in the context of a motion to dismiss,

means the plaintiff must plead facts which allow "the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Id. Plausibility further refers "to the scope of

the allegations in a complaint: if they are so general that they encompass a wide swath of conduct,

much of it innocent, then the plaintiffs “have not nudged their claims across the line from

conceivable to plausible.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)). Further, "[t]he nature and

specificity of the allegations required to state a plausible claim will vary based on context." Kansas

Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011).

       Proximate cause is an issue of law “if no facts are presented that could allow a reasonable

jury to find proximate cause.” Martinez v. First Nat’l Bank of Santa Fe, 107 N.M. 268, 269 (Ct.

App. 1987) (citing Herrera v. Quality Pontiac, 134 N.M. 43 (2003)) (internal quotation marks and

citation omitted)). If a court finds negligence per se, the finder of fact must still determine whether

the negligent per se conduct was the actual and proximate cause of the accident. Archibeque, 88 N.M.

at 532-33.

       Under New Mexico law, it is well-settled that a party whose alleged conduct results in

reasonably foreseeable injury will not be relieved by the presence of intervening acts. Lopez v.

Maez, 98 N.M. 625, 632-33 (1982) (citing Reif v. Morrison, 44 N.M. 201, 100 P.2d 229 (1940)).

However, an intervening act may relieve the alleged wrongdoer if such act interrupts the natural



                                                  14
      Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 15 of 17




sequence of events or prevents the natural and probable results of negligent conduct and produces

a different, unforeseeable result. Id. at 632 (citing Harless v. Ewing, 80 N.M. 149 (Ct. App.1969).

       In so few words, Rockcliff’s Motion alleges that the removal of the clamp from the pipe

was an intervening act sufficient to interrupt the natural sequence of events stemming from

Rockcliff’s negligence. Doc. 64 at 14. Sedona alleges that the damage would not have occurred

absent Rockcliff’s negligence, and that said negligence is therefore a proximate cause of the

damages incurred. Doc. 69 at 12. At this juncture, it is not the Court’s job to determine whether

Rockcliff’s negligence or breach of duty caused the damage as a matter of fact, but rather, whether

the Amended Complaint provides for a plausible claim of damages, or a claim supported by facts

that could convince a reasonable jury that Rockcliff’s conduct was a cause of foreseeable injury

as a matter of law. See Iqbal, 556 U.S. at 678; see also Martinez, 107 N.M. at 269.

       At this stage of the proceedings, the Court finds that the Amended Complaint plausibly

supports a conclusion that but for Rockcliff’s alleged negligence, the pipe would not have ruptured,

and but for the rupture, the damage would not have occurred. Under both a traditional negligence

analysis and the framework of negligence per se, Sedona’s complaint meets the requirements of

Rule 12(b)(6), as it clearly alleges that Rockcliff breached its duty of ordinary care in failing to

mark the pipe, failing to cover the pipe, and failing to bury the pipe at the depth mandated by local

ordinance. Doc. 58 at 13; 16.

       For these reasons, the Court finds that the Amended Complaint pleads facts which support

the reasonable inference that Rockcliff is liable for the alleged misconduct, and that a reasonable

jury could conclude that Rockcliff’s negligence as to the pipe’s installation and maintenance

caused the damages to Sedona regardless of the presence and eventual removal of the clamp. See

Iqbal, 556 U.S. at 678. Accordingly, under both Twombly and New Mexico law, Sedona has



                                                 15
       Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 16 of 17




sufficiently “nudged [its] claims across the line from conceivable to plausible," and Rockcliff’s

argument that the removal of the clamp suffices to sever proximate cause fails. Khalik, 671 F.3d

at 1191.

IV.     Failure to Mitigate

        Rockcliff next contends that Sedona failed to mitigate damages, and that under the doctrine

of avoidable consequences as explored in Martinez on Martinez ex rel. Martinez v. Vigil, Sedona’s

recovery must be negated as not to compensate Sedona for damages it could have avoided. 105 N.M.

741, 745 (Ct. App. 1987) (“Under the doctrine of avoidable consequences, a person injured by the tort

of another is not entitled to recover for losses that he or she could have avoided by the use of due

care.”). This argument warrants little discussion; failure to mitigate is alleged here as a basis for an

affirmative defense, and is hardly determinative at the pleading stage. See Hickey v. Griggs, 106 N.M.

27, 30 (1987) (“Mitigation of damages is an affirmative defense and its burden of proof is on the

defaulting party.”) (citing Bd. of Educ. of Alamogordo Pub. School Dist. No. 1 v. Jennings, 102 N.M.

762 (1985)). Furthermore, as between Sedona, Mosaic and even Rockcliff, failure to mitigate in the

form of insufficient clamping, removal of the clamp or a generally negligent response to the rupture is

presently undetermined. Rockcliff’s contention that Sedona’s recovery should be negated for failure

to mitigate would be better made once the proceedings have progressed enough to uncover which party,

if any, failed to mitigate under Vigil.

V.      Damages and Jurisdiction

        Rockcliff finally contends that Sedona lacks a good faith basis for jurisdiction because the

de minimis amount of fluid release that occurred prior to the clamping does not rise to the

jurisdictional limit of $75,000 as required by 28 U.S.C. § 1332(a)(1). This argument relies on an

assumption that the Court finds Rockcliff’s conduct wholly severed from the ultimate damages by

virtue of the removal of the clamp from the ruptured pipe. However, as explained herein, the

                                                  16
      Case 2:20-cv-00079-WJ-CG Document 77 Filed 12/04/20 Page 17 of 17




doctrine of avoidable consequences is not properly invoked at this stage in the litigation; only

further proceedings may reveal that Rockcliff is not responsible for the $220,730.12 in damages

alleged by Sedona. See Doc. 58 at 17.

                                         CONCLUSION

       For the reasons explained in this Memorandum and Order, the Court finds that (1) Rockcliff

is not excused from the litigation under Fed. R. Civ. P. 17(a), (2) Sedona did not fail to allege an

injury that supports actionable damages, (3) Sedona alleged facts sufficient for the Court to infer

liability, (4) the removal of the clamp does not negate recovery under the doctrine of avoidable

consequences, and (5) Rockcliff’s jurisdictional challenge under 28 U.S.C. § 1332(a)(1) is

unwarranted. Accordingly, the Court hereby DENIES Rockcliff’s Motion to Dismiss Sedona’s

Third Party Claims.

       IT IS SO ORDERED.


                                              _________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                17
